--------------------------------------------------------------------------------




EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT dated for reference the  14th  day of April, 2020 between
COUNTERPATH CORPORATION, a Nevada corporation and COUNTERPATH TECHNOLOGIES INC,
a British Columbia corporation (collectively referred to as the "Company") and
DAVID KARP (the "Executive").

WHEREAS:

A. The Company is principally engaged in the business of researching,
developing, and marketing VoIP/IP Telephony software products (the "Business");

B. The Executive's employment with the Company commenced on September 11, 2006.
On July 31, 2007 the Company and the Executive entered into a written employment
agreement (the "2007 Agreement"), which was in turn, amended between September
2006 and March 2018;

C. On September 19, 2019, the Executive became the President and Chief Executive
Officer of the Company; and

D. In exchange for the consideration further described in Section 2, including
an increase in Base Salary and Performance Bonus, the Company and the Executive
have agreed to replace the 2007 Agreement (as amended) with this Agreement. 

NOW, THEREFORE, for the consideration set forth herein, including the increased
Base Salary and the Performance Bonus, the parties agree as follows:

1. EMPLOYMENT, TERM, POSITION AND DUTIES

1.1 Term of Employment.  This agreement is effective April 15, 2020 (the
"Effective Date") and will continue for an indefinite term until terminated in
accordance with this Agreement.

1.2 Duties & Reporting.  The Executive will perform such duties as are regularly
and customarily performed by a President and Chief Executive Officer of a
company, and in such other related senior capacity as the Company may reasonably
require which is consistent with the Executive's position.  The Executive will
report to the board of directors of the Company (the "Board") and will comply
with all lawful instructions given by the Board.

1.3 Full Time and Efforts.  During the Executive's employment with the Company,
the Executive will continue to:

(a) diligently, honestly and faithfully serve the Company and use his best
efforts to promote and advance the interests of the Company;

(b) devote his full time and effort and attention to the business and affairs of
the Company, its affiliates and subsidiaries;

(c) perform his duties in accordance with applicable laws and in accordance with
the Company's policies and procedures as established and updated by the Company
from time to time; and

--------------------------------------------------------------------------------

- 2 -

(d) not be engaged, employed or associated with any other volunteer, advisory or
business venture ("Outside Activities") without the written consent of the Board
unless such Outside Activities

(i) occupy less than two hours of the Executive's time per week, and

(ii) do not or will not negatively impair the Executive's ability to meet all of
his lawful obligations to the Company, whether such obligations are specifically
described this Agreement or are implied under common law.

1.4 Fiduciary Obligations.  The Executive acknowledges that as the President and
Chief Executive Officer of the Company, he is an officer and fiduciary of the
Company, occupies a position of trust and confidence, and will develop and
acquire wide experience and knowledge on all aspects of the Company's business.
The Executive agrees to serve the Company in a manner which is consistent with
the fiduciary duties owed to the Company.  Without limiting the generality of
the foregoing, the Executive will observe the highest standards of loyalty, good
faith, and avoidance of conflicts of duty and self-interest, and will not assume
any fiduciary obligations to any other entity without the approval of the
Company. 

2. COMPENSATION & BENEFITS

2.1 Base Salary.  The Company will pay the Executive $310,000 per annum
commencing on the Effective Date (the "Base Salary").  The Base Salary will be
subject to annual review by the Board.

2.2 Performance Bonus.  The Executive will be eligible to earn up to 50% percent
of the Base Salary each fiscal year, effective for the last quarter of the
Company's fiscal year ending April 30, 2020, through the Company's bonus and
incentive plan (the "Bonus") upon achieving corporate and personal performance
targets (the "Performance Targets"), as follows:

(a) Performance Targets for the fiscal year and each quarter within such fiscal
year will be mutually agreed to by the Executive and the Board;

(b) for any Performance Targets that has a subjective component, the decision of
whether or not the Executive has achieved such subjective components will be
determined by the Compensation Committee of the Board, and in the absence of the
Compensation Committee, the Board, acting reasonably;

(c) the Bonus will be earned and paid on a quarterly basis, and paid no later
than 45 days after the close of each of the Company's fiscal quarters.

The Company may increase the Bonus to greater than 50% of the Base Salary, at
the Company's sole discretion.

2.3 Equity Compensation.  The Executive will be eligible to participate in the
long term success of the Company through the Company's Amended 2010 Stock Option
Plan as amended, and the Company's Deferred Share Unit Plan as amended
(collectively referred to as the "Equity Plans"). The Board may amend, suspend
or terminate one or both of the Equity Plans at any time in accordance with the
terms of such Equity Plans.  Notwithstanding the terms of Stock Options
previously granted to the Executive and Deferred Share Units granted to the
Executive, the Company and the Executive hereby agree that all of the Stock
Option Agreements between the Company and the Executive and all of the Deferred
Share Unit Agreements between the Company and the Executive are hereby amended
such that all unvested Stock Options and unvested Deferred Share Units will
immediately vest if this Agreement is terminated in accordance with
sub-sections  4.3 (Resignation following Change in Control) or 4.5 (Termination
Without Cause).

--------------------------------------------------------------------------------

- 3 -

2.4 Employee Benefits.  Subject to meeting any eligibility requirements, the
Executive will be entitled to participate in any benefits, such as group
extended health and dental, life and long-term disability insurance, which the
Company offers from time to time to its employees and/or senior executive team
(collectively, the "Employee Benefits").  The Employee Benefits are provided in
accordance with the formal plan documents or policies and any issues with
respect to entitlement or payment of benefits under any of the Employee Benefits
will be governed by the terms of such documents or policies establishing the
benefits in issue. The Company reserves the right to make changes to the
Employee Benefits, and the Executive agrees that any changes to the Employee
Benefits will not affect or change any other part of this Agreement.

2.5 Expense Allowance. The Company will pay the Executive a monthly allowance of
$800 (the "Allowance") payable in equal instalments of $400 twice per month. The
Allowance can be used at the Executive's sole discretion.

2.6 Employee Share Purchase Plan and Group Retirement Savings Plan. The
Executive may participate in the Company's Employee Share Purchase Plan and
Group Retirement Saving Plan, under the terms as set out in such plans.

2.7 Vacation.  The Executive will be entitled to 5 weeks' paid vacation each
calendar year. Vacation may taken at such time or times as the Executive may
select and as the Board may reasonably approve, having regard to the business
affairs and operations of the Company.  The Executive will not be paid for
unused vacation, except as set out in the Company's vacation policy, or as
required by the BC Employment Standards Act upon the termination of employment. 

2.8 Expenses.  The Company will reimburse the Executive for reasonable expenses
incurred by the Executive in the performance of the Executive's duties and
responsibilities hereunder, subject to the Company's policies and practices
regarding business expenses.

2.9 Death Benefit.  This Agreement and the Executive's employment shall
terminate upon the death of the Executive. If this Agreement and the Executive's
employment terminates due to the Executive's death, in addition to any unpaid
compensation and benefits in this Article 2 which was earned by the Executive up
to the date of his death, the Executive's estate will be entitled the Base
Salary that would have been owing to the Executive through to the end of the
month in which death occurred.

3. CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY

3.1 Confidential Information.

(a) The Executive hereby acknowledges that as an employee of the Company, the
Executive has and will continue to acquire information, whether or not
originated by the Executive, about certain matters which are confidential or
proprietary to the Company and the Business. These matters include but are not
limited to books of business, ideas, techniques, processes, know-how, trade and
business secrets, data, computer software, lists of names and addresses of
present and prospective customers and clients, details, including terms, of
verbal and written contracts between the Company and its customers and clients,
lists of suppliers, marketing and business plans, forecasts, personnel and
financial information, internal pricing and cost information, services and
operational manuals, future plans and strategies of the Company that have been
or are being discussed and confidential information belonging to third parties
which the Company has an obligation to hold in confidence (collectively the
"Confidential Information").

--------------------------------------------------------------------------------

- 4 -

(b) The Executive hereby acknowledges and agrees that all Confidential
Information is the exclusive property of the Company. The Executive further
acknowledges that the Confidential Information could be used to the detriment of
the Company and that disclosure of the Confidential Information could cause
irreparable harm to the Company. Accordingly, the Executive agrees to treat
confidentially all of the Confidential Information and not to disclose it to any
third party or to use it for any purpose either during the Executive's
employment (except as may be necessary in the proper discharge of the
Executive's duties), or after termination of employment (whether such
termination is occasioned by the Executive, by the Company with or without cause
or by mutual agreement), except with the written permission of the Company.

(c) All notes, data, tapes, compact discs, reference items, sketches, drawings,
memoranda, records, diskettes and other materials, whether in hard copy or on
electronic media, in any way relating to any of the Confidential Information,
produced by the Executive or coming into the Executive's possession will belong
exclusively to the Company. The Executive agrees to turn over to the Company all
copies of any such materials in the Executive's possession or control,
immediately at the request of the Company or, in the absence of a request, on
the termination of the Executive's employment with the Company.

3.2 Intellectual Property.

(a) For the purpose of this sub-section 3.2, Developments means all discoveries,
inventions, designs, works of authorship, improvements and ideas (whether or not
patentable or copyrightable) and legally recognized proprietary rights
(including, but not limited to, patents, copyrights, trademarks, topographies,
know-how and trade secrets), and all records and copies of records relating to
the foregoing, that:

(i) result or derive from the Executive's employment or from knowledge or use of
Confidential Information;

(ii) are conceived or made by the Executive (individually or in collaboration
with others) during the Executive's employment with the Company;

(iii) result from or derive from the use or application of the resources of the
Company; or

(iv) relate to the Business or operations of the Company, or to actual or
demonstrably anticipated research and development by the Company.

(b) The Executive agrees that all Developments will be the exclusive property of
the Company and the Company will have sole discretion to deal with
Developments.  The Executive agrees that no intellectual property rights in the
Developments are or will be retained by the Executive. For greater certainty,
all work done during the term of the Executive's employment for the Company is
the sole property of the Company, as the first author for copyright purposes and
in respect of which all copyright will vest in the Company.

--------------------------------------------------------------------------------

- 5 -

(c) In consideration of the compensation and other benefits that the Executive
has received under the 2007 Agreement or will receive under the terms of this
Agreement, the Executive irrevocably sells, assigns and transfers and agrees in
the future to sell, assign and transfer all right, title and interest in and to
the Developments and intellectual property rights therein including, without
limitation, all patents, copyright, industrial design, circuit topography and
trademarks, and any goodwill associated therewith in Canada and worldwide to the
Company and the Executive will hold all the benefits of the rights, title and
interest mentioned above in trust for the Company prior to the assignment to the
Company.

(d) The Executive agrees to do all further things that may be reasonably
necessary or desirable in order to give full effect to the foregoing.  If the
Executive's cooperation is required in order for the Company to obtain or
enforce legal protection of the Developments following the termination of
employment, the Executive will provide that cooperation so long as the Company
pays the Executive reasonable compensation for time at a rate to be agreed
between the Executive and the Company.

4. TERMINATION

4.1 Post-employment Fiduciary Duties.  The Executive is an officer and fiduciary
of the Company and accordingly, the Executive understands that after the
termination of his employment (for any reason), the Executive has continuing
common law obligations not to:

(a) appropriate for the Executive's or any third party's benefit, any of the
Company's business opportunities that the Executive learned of, or was working
on while employed by the Company; nor

(b) solicit those employees or contractors of the Company who were employed or
working for the Company at the time of the Executive's termination, for the
purpose of inducing them to terminate their employment or contract with the
Company for a period of twelve (12) months after the effective date of
termination.

4.2 Resignation.  The Executive may resign and terminate this Agreement at time
by providing 60 days' written notice to the Company and, upon such resignation
taking effect, the Executive's employment will terminate immediately.  The
Company may waive all or part of the notice of resignation given by the
Executive prior to the expiry of the 60 days' notice by paying the Executive an
amount equal to the Base Salary for the balance of the 60 days' notice period.

4.3 Resignation following a Change in Control. If there is a Change in Control
(as herein defined), the Executive may without cause, terminate his employment
within twelve (12) months following the occurrence of a Change in Control, by
providing 90 days' written notice to the Board.  The Company may waive all or
part of the 90 days' notice of resignation prior to the expiry of the 90 days'
notice. If the Executive resigns pursuant to this sub-section 4.3, the Executive
will be entitled to receive the severance termination entitlements described in
sub-section 4.6.  For the purposes of this sub-section 4.3, "Change in Control"
means the occurrence of any of the following:

--------------------------------------------------------------------------------

- 6 -

(a) the sale, lease, conveyance or other disposition of all or substantially all
of the Company's assets to any person, entity or group of persons acting in
concert; or a merger, consolidation or other transaction of the Company with or
into any other corporation, entity or person, other than a transaction in which
the holders of at least 50% of the shares of capital stock of CounterPath
Corporation outstanding immediately prior thereto continue to hold (either by
voting securities remaining outstanding or by their being converted into voting
securities of the surviving entity or its controlling entity) at least 50% of
the total voting power represented by the voting securities of CounterPath
Corporation or such surviving entity (or its controlling entity) outstanding
immediately after such transaction; or

(b) any person or group of persons becoming the "beneficial owner", directly or
indirectly, of securities of CounterPath Corporation representing 50% or more of
the total voting power represented by CounterPath Corporation then outstanding
voting securities; or

(c) a contest for the election or removal of members of the Board that results
in the removal from the Board of at least 50% of the incumbent members of the
Board.

4.4 Company's Right to Terminate for Cause.  Notwithstanding any other provision
in this Agreement, the Company may terminate the employment of the Executive at
any time for Cause.  For the purpose of this sub-section 4.4, "Cause" means, but
is not limited to, termination of employment for any of the following actions:
theft, dishonesty, misconduct, breach of fiduciary duty, or falsification of any
of the Company's documents or records; material failure to abide by code of
conduct; conviction of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Executive's ability to
perform his duties on the Company's behalf; or any other form of just cause as
that term is defined by common law applicable in British Columbia;

4.5 Termination Without Cause. The Company may terminate the Executive's
employment at any time without Cause:

(a) by providing 60 days' written notice to the Executive, or

(b) by providing 14 days' written notice to the Executive, if the Company
terminates its operations and liquidates its assets or commences bankruptcy
and/or arrangement proceedings under the Bankruptcy and Insolvency Act (Canada)
or the Companies' Creditors Arrangement Act (Canada), and

by paying and otherwise providing the Executive with the Termination
Entitlements described in sub-section 4.6. 

4.6 Termination Entitlements.  If this Agreement is terminated in accordance
with sub-sections  4.3 (Resignation following Change in Control) or 4.5
(Termination Without Cause) then in addition to any Base Salary, Bonus and
Allowance earned up by the Executive up to the last day of employment, the
Company shall provide the Executive with the following:

(a) a lump sum cash payment equal to 18 months' Base Salary and Allowance plus
one (1) additional month of Base Salary and Allowance for each additional year
of service after April 1, 2020 including pro rata amount for partial years
worked (the "Severance Period");

--------------------------------------------------------------------------------

- 7 -

(b) compensation for loss of the Bonus in the amount of 30% of the Executive's
Base Salary multiplied by the Severance Period;

(c) continuation of the Employee Benefits for the Severance Period, or in the
alternative if the terms of any Employee Benefits do not permit continuation of
the Employee Benefits for the entire Severance Period, payment of the
replacement cost of the Employee Benefits for the portion of the Severance
Period that the Executive is ineligible to be insured under the terms of any
Employee Benefits; and

(d) notwithstanding the terms of the Stock Option Agreement(s) for previous
grants to the Executive of Stock Options and the Deferred Share Unit Agreement
for previous grants to the Executive of Deferred Share Units, all unvested Stock
Options and unvested Deferred Share Units granted to the Executive in accordance
the terms of the Equity Plans, will immediately vest.

4.7 Fair and Reasonable Provisions.  The Company and Executive acknowledge and
agree that the provisions of sub-section 4.6 constitute fair and reasonable
provisions for the consequences for such termination, are inclusive of any
entitlements the Executive may be entitled to pursuant to the BC Employment
Standards Act, and such payments and benefits shall not be limited or reduced by
amounts the Executive might earn or be able to earn from any other employment or
ventures.  By providing the termination entitlements as set out in sub-section
4.6, the Company will be released from any and all compensation and severance
obligations owing or which may be owed to the Executive arising out of this
Agreement, the Executive's employment, or the termination of the Executive's
employment.

4.8 Resignation as Director.  Unless otherwise agreed to by the Company, if the
Executive's employment ends for any reason, the Executive agrees to resign from
all offices and directorships for the Company and its affiliates effective on
the last date of the Executive's employment with the Company.

5. GENERAL

5.1 Assistance in Litigation. The Executive will, upon reasonable notice, and at
the Company's expense, furnish such information and proper assistance to the
Company as it may reasonably require in connection with any litigation in which
it is, or may become, a party either during or after employment. The Executive
may, at the Executive's option and at the Company's expense, retain a lawyer to
attend with the Executive at any legal proceedings at which the Company requires
the Executive's presence.

5.2 Insurance.  The Company will use its best efforts to obtain third party
liability insurance for the Executive (including directors and officers
liability insurance) insuring the Executive for any claims arising from the
negligent acts or omissions of the Executive or the Company during the period
the Executive was employed by the Company.

5.3 Resolution of Disputes. Except as provided herein, any controversy, dispute,
disagreement or claim arising out of, relating to or in connection with this
Agreement or any breach thereof, including any question regarding its existence,
validity or termination, shall be finally and conclusively resolved arbitration
administered by the British Columbia Arbitration & Mediation Institute in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, if the Company is required to enforce
its rights pursuant to Sections 3, or sub-section 4.1, the Company may enforce
such rights in the Supreme Court of British Columbia or any other court of
competent jurisdiction.

--------------------------------------------------------------------------------

- 8 -

5.4 Successors and Assigns. The Company's rights and obligations under this
Agreement will enure to the benefit and be binding upon the Company's successors
and assigns.

5.5 Authorization.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement will not violate
any agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.

5.6 Obligations Continue.  The Executive's obligations under Section 3 and
sub-section 4.1 will remain in full force and effect notwithstanding termination
of this Agreement for any reason.

5.7 Amendment or Waiver.  No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company.  No waiver by either party hereto of any
breach by the other party hereto of any condition or provision contained in this
Agreement to be performed by such other party will be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by the Executive or
an authorized officer of the Company, as the case may be.

5.8 Compliance with Policies and Laws.  The Executive agrees to abide by all the
Company's policies and procedures, including without limitation, the Company's
code of conduct.  The Executive also agrees to abide by all laws applicable to
the Company, in each jurisdiction that it does business, including without
limitation securities and regulations governing publicly traded companies.

5.9 Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable thereto. 

5.10 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and will be properly given if as follows:

(a) in the case of the Company, delivered to the Attention of the Chair of the
Board at the Company's address at

Suite 300 - 505 Burrard Street
Vancouver, British Columbia
V7X 1M3

(b) in the case of the Executive, by email at his Company email address plus
mailed to the Executive at:

***

or, to such other address as the parties may from time to time specify by notice
given in accordance herewith. Any notice so given will be conclusively deemed to
have been given or made on the day of delivery.

--------------------------------------------------------------------------------

- 9 -

5.11 Severability.  If any provision contained herein is determined to be void
or unenforceable for any reason, in whole or in part, it will not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.

5.12 Entire Agreement.  This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior employment agreements, including without limitation the
2007 Agreement, and any other understandings, discussions, negotiations and
undertakings, whether written or oral, relating to the Executive's employment
with the Company.

5.13 Currency.  Unless otherwise specified herein all references to dollar or
dollars are references to Canadian dollars (CAD).

5.14 Further Assurances.  Each of the Executive and the Company will do, execute
and deliver, or will cause to be done, executed and delivered, all such further
acts, documents and things as the Executive or the Company may require for the
purposes of giving effect to this Agreement.

5.15 Counterparts/Facsimile Execution.  This Agreement may be executed in
several parts in the same form and such parts as so executed will together
constitute one original document, and such parts, if more than one, will be read
together and construed as if all the signing parties had executed one copy of
the said Agreement.

5.16 Headings.  The headings contained herein are for reference purposes only
and will not in any way affect the construction or interpretation of this
Agreement.

INTENDING TO BE LEGALLY BOUND, the parties hereunto have signed this Agreement
as of the 14th day of April, 2020.

COUNTERPATH TECHNOLOGIES INC.

       

Per:

/s/ Chris Cooper

 

 

Authorized Signatory

 

 

COUNTERPATH CORPORATION

       

Per:

/s/ Steven Bruk

 

 

Authorized Signatory

 


--------------------------------------------------------------------------------

- 10 -


SIGNED BY DAVID KARP IN THE PRESENCE OF:

/s/ Michele Walker                                        
SIGNATURE

Michele  Walker                                           
PRINT NAME
***                                                               
ADDRESS
***                                                               

***                                                               
OCCUPATION

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ David Karp
DAVID KARP


 

--------------------------------------------------------------------------------